Order filed July 16, 2019




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00376-CV
                                    ____________

     LENNIE JACKSON, INDIVIDUALLY AND DERIVATIVE OF BL
                    ENTERPRISE LLC, Appellant

                                          V.

                         PATTEN LAW FIRM, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-34839

                                      ORDER

      Appellant filed a docketing statement in this court in which he averred that a
Statement of Inability to Pay Court Costs was filed in the trial court. Texas Rule of
Appellate Procedure 20.1(b)(1) provides that when a statement of inability to afford
payment of costs was filed in the trial court, the party’s indigence status in the trial
court carries forward on appeal.
      The clerk’s record has not been filed in this appeal. This court has not been
advised whether appellant filed a statement of inability to afford payment of costs in
the trial court, whether the statement was contested, or the ruling on any contest, if
any. To determine appellant’s status, we issue the following order for a partial clerk’s
record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before July 31, 2019. The partial clerk’s record shall
contain (1) the judgment being appealed; (2) any motion for new trial, other post-
judgment motion, or request for findings of fact and conclusions of law; and (3) the
notice of appeal. In addition, the partial clerk’s record shall contain: (4) appellant’s
statement of inability to afford payment of costs; (5) the contest(s) to the statement,
if any; (6) the trial court’s order ruling on any contest; and (7) any other documents
pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM